Case 3:19-cv-19145-BRM-TJB Document 66 Filed 05/11/20 Page 1 of 3 PageID: 692



              IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW JERSEY
                       TRENTON VICINAGE


DAVID M. GRECO,

                 Plaintiff,            Civil Action No. 3:19-CV-19145

      v.

GURBIR S. GREWAL, ET AL.,

                 Defendants.


 NOTICE OF MOTION FOR DEFENDANTS GLOUCESTER TOWNSHIP
 POLICE DEPARTMENT, BERNARD JOHN DOUGHERTY, NICHOLAS
 C. AUMENDO, DONALD B. GANSKY, WILLIAM DANIEL RAPP AND
 BRIAN ANTHONY TURCHI TO DISMISS PLAINTIFF’S COMPLAINT
               UNDER FED. R. CIV. P. 12(B)(6)


                                   ARCHER & GREINER
                                   A Professional Corporation
                                   One Centennial Square
                                   P.O. Box 3000
                                   Haddonfield, NJ 08033-0968
                                   (856) 795-2121

                                   Attorneys for Defendants,
                                   Gloucester Township Police Department,
                                   Bernard John Dougherty, Nicholas C.
                                   Aumendo, Donald B. Gansky, William
                                   Daniel Rapp and Brian Anthony Turchi

                                   BY: VINCENT P. SARUBBI, ESQ.
                                       KERRI E. CHEWNING, ESQ.
                                       DANIEL J. DEFIGLIO, ESQ.
Case 3:19-cv-19145-BRM-TJB Document 66 Filed 05/11/20 Page 2 of 3 PageID: 693



TO: Albert J. Rescinio, Esq.
    LAW OFFICES OF ALBERT J. RESCINIO, L.L.C.
    1500 Allaire Avenue - Unit #101
    Ocean Township, New Jersey 07712
    Attorneys for Plaintiff David Greco

      Bryan Edward Lucas, Esq.
      ATTORNEY GENERAL OF NEW JERSEY
      124 Halsey Street, 5thFloor
      P.O. Box 45029
      Newark, NJ 07101
      Attorney for Defendants Gurbir S. Grewal, Jared M. Maples, New Jersey
      Office of Homeland Security and Preparedness, Camden County
      Prosecutor's Office, Jill S. Mayer, and Nevan Soumalis

      PLEASE TAKE NOTICE that on June 15, 2020, or as soon thereafter as

counsel may be heard, counsel for Defendants Gloucester Township Police

Department (“GTPD”) and Gloucester Township Police Officers, Bernard John

Dougherty, Nicholas C. Aumendo, Donald B. Gansky, William Daniel Rapp and

Brian Anthony Turchi (“the Officers”) (collectively “the Gloucester Township

Defendants”) shall move before the United States District Court for the District of

New Jersey located at 402 E. State St, Trenton, New Jersey 08608, for an Order

granting the Gloucester Township Defendants’ Motion to Dismiss Plaintiff’s

Complaint in its entirety with prejudice, pursuant to Fed. R. Civ. P. 12(b)(6).




                                          2
Case 3:19-cv-19145-BRM-TJB Document 66 Filed 05/11/20 Page 3 of 3 PageID: 694



      In support of this motion, Gloucester Township Defendants shall rely upon

the enclosed Brief. A proposed form of order and Certificate of Service are also

enclosed.

            Oral Argument is requested if opposition is filed.

                                             Archer & Greiner
                                             A Professional Corporation
                                             Attorneys for the Gloucester
                                             Township Defendants

                                             By: _/s/ Daniel J. DeFiglio
                                                   VINCENT P. SARUBBI, ESQ.
                                                   KERRI E. CHEWNING, ESQ.
                                                   DANIEL J. DEFIGLIO, ESQ.

Dated: May 11, 2020
218217683v2




                                         3
